Fauntleroy, J.,
delivered the opinion of the court.
The record in this case shows, that on the 8d day of February, 1887, the grand jury of the corporation court of the city of Lynchburg found an indictment against C. T.- Plunkett (the defendant in error) for selling tax-receivable coupons cut from the bonds of the State of Virginia, without a special license so to do, as prescribed by section 65 of the Revenue Act of 1883-4. (Acts of Assembly 1883-4, page 590.)
On the 17th day of February, 1887, upon the motion of the said C. T. Plunkett, defendant, the said court ordered the said indictment to be quashed, upon the ground that the act of assembly, 1883-4, upon which it was founded, is in conflict *520with, and repugnant to, the constitution of the State of Virginia and the constitution of the United States. On the 17th day of February, 1887, the attorney for the Commonwealth, at the same term of the said court, moved the said court to reconsider its opinion and order quashing the said indictment against C. T. Plunkett, and to reinstate it; which motion the court overruled, and the Commonwealth excepted to the said ruling.
The record in this case shows that it is, in every respect, exactly similar to the case of the Commonwealth against Larkin, and was decided by the corporation court of the city of Lynchburg at the same time, and upon the same ground. Like that case, it is ruled by the decision of this court in the case of the Commonwealth v. Maury, 82 Va., 883.
Por reasons given in the ease of the Commonwealth v. Larkin, ante, p. 517, we are of opinion that the judgment of the corporation court in this case quashing the indictment against the defendant, C. T. Plunkett, is erroneous, and that it must be reversed and annulled, and the case be remanded to the said court with instructions to proceed in conformity to the law and the views herein expressed.
Judgment reversed.